09-0922-ag
         Tjhin v. Holder
                                                                                        BIA
                                                                                   Nelson, IJ
                                                                                A098 361 398
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 5 th day of January,           two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                BARRINGTON D. PARKER,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _______________________________________
12
13       FRANSISCA TJHIN,
14                Petitioner,
15
16                         v.                                   09-0922-ag
17                                                              NAC
18
19       ERIC H. HOLDER, Jr., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
23
 1   FOR PETITIONER:           H. Raymond Fasano, New York, New
 2                             York.
 3
 4   FOR RESPONDENT:           Tony West, Assistant Attorney
 5                             General, Luis E. Perez, Senior
 6                             Litigation Counsel, John C.
 7                             Cunningham, Senior Litigation
 8                             Counsel, Office of Immigration
 9                             Litigation, Civil Division, United
10                             States Department of Justice,
11                             Washington, D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Fransisca Tjhin, a native and citizen of

6    Indonesia, seeks review of a February 6, 2009 order of the

7    BIA denying her motion to reopen her removal proceedings.

8    In re Fransisca Tjhin, No. A098 361 398 (B.I.A. Feb. 6,

9    2009).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     However, when the BIA analyzes country

14   conditions evidence submitted with a motion to reopen, “we

15   review the BIA’s fact-finding only for ‘substantial

16   evidence.’”   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

17   (2d Cir. 2008).

                                     2
1        An alien who has been ordered removed may file one

2    motion to reopen, but must do so within 90 days of the final

3    administrative decision.   8 U.S.C. § 1229a(c)(7).   Here, the

4    BIA properly denied Tjhin’s motion to reopen as untimely

5    where she filed it over twenty-one months after her November

6    2006 final order of removal.   See id.; 8 C.F.R.

7    § 1003.2(c)(2).   The BIA properly concluded that the

8    evidence Tjhin submitted, including the most recent State

9    Department International Religious Freedom Report for

10   Indonesia, did not “adequately demonstrate[] material

11   changed country conditions” that would warrant an exception

12   to the filing deadline.

13       Tjhin argues that the BIA erred in finding that she did

14   not demonstrate changed country conditions because it did

15   not “explain under what standard” it reached its conclusion.

16   However, while the BIA may abuse its discretion if it gives

17   no indication that it considered “country conditions

18   evidence submitted by an applicant that materially bears on

19   his claim,” Poradisova v. Gonzales, 420 F.3d 70, 81 (2d Cir.

20   2005), it is not required to “expressly parse or refute on

21   the record each individual argument or piece of evidence

22   offered by the petitioner,” Wei Guang Wang v. BIA, 437 F.3d

23   270, 275 (2d Cir. 2006) (internal quotation marks omitted).


                                    3
1    Here, presented with evidence it is “asked to consider time

2    and again,” the BIA reasonably found that Tjhin had not

3    shown changed country conditions.    See id.   Even accepting

4    Tjhin’s assertion that the record contained evidence of both

5    interreligious violence and governmental support for

6    religious diversity, the record does not compel the

7    conclusion that the agency erred in finding that there had

8    not been a material change.    Jian Hui Shao, 546 F.3d at 169.

9        Tjhin further asserts that the BIA abused its

10   discretion when it required her to show changed country

11   conditions as a condition precedent to her pattern or

12   practice claim.    That argument fails.   An alien may show a

13   pattern or practice of persecution against a group to which

14   she belongs in lieu of showing that she would be singled out

15   for persecution.    8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2).

16   However, such a showing must be made in support of an asylum

17   application, not an untimely motion to reopen.     Because

18   Tjhin had submitted an untimely motion to reopen, she was

19   required to demonstrate changed country conditions.     See

20   8 U.S.C. § 1229a(c)(7)(C)(ii).

21            For the foregoing reasons, the petition for review

22   is DENIED.   As we have completed our review, any stay of

23   removal that the Court previously granted in this petition


                                    4
1    is VACATED, and any pending motion for a stay of removal in

2    this petition is DISMISSED as moot. Any pending request for

3    oral argument in this petition is DENIED in accordance with

4    Federal Rule of Appellate Procedure 34(a)(2), and Second

 5   Circuit Local Rule 34(b).
 6
 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10
11                               By:____________________________




                                  5